IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,556



                     EX PARTE RAUL PINA HERRERA, Applicant



           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. 61141-243-2 IN THE 243RD JUDICIAL DISTRICT COURT
                         FROM EL PASO COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to attempted murder

and originally received a ten-year probated sentence. His probation was later revoked, and he was

sentenced to ten years’ imprisonment. He did not appeal his conviction.

       Applicant contends, inter alia, that his plea was involuntary because neither trial counsel nor

the trial court advised him of the immigration consequences of his guilty plea. We remanded this

application to the trial court for findings of fact and conclusions of law.
                                                                                                  2

       The trial court pointed out on remand that Applicant has previously sought habeas relief on

the grounds that he was not properly admonished as to the immigration consequences of his plea.

However, at the time of his first writ application, Applicant had not been subject to deportation

proceedings. At the time he filed this, his second application, Applicant had been deported, and is

currently serving a federal sentence for illegal re-entry.

       Relief is granted. The judgment in Cause No. 61141-243-2 in the 243rd Judicial District

Court of El Paso County is set aside, and Applicant is remanded to the custody of the sheriff of El

Paso County to answer the charges as set out in the indictment.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 11, 2011
Do Not Publish